FILED
                            NOT FOR PUBLICATION                                OCT 7 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GILBERTO JUAREZ,                                  No. 13-16669

               Plaintiff - Appellant,             D.C. No. 3:13-cv-02431-WHA

  v.
                                                  MEMORANDUM*
TWENTY FIVE COURT OFFICERS; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Gilberto Juarez appeals pro se from the district

court’s judgment dismissing his action alleging violations of federal law in

connection with the use of purportedly false evidence in his criminal prosecution


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and the mishandling of legal documents in subsequent proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A, and we may affirm on any basis supported by the record.

Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir. 2011). We affirm.

      To the extent that Juarez alleges a claim against federal court clerks for

violation of the Freedom of Information Act, the district court properly dismissed

because “the provisions of the FOIA impose no obligation on the courts to produce

any records in their possession.” Warth v. Dep’t of Justice, 595 F.2d 521, 522 (9th

Cir. 1979).

      To the extent that Juarez alleges a claim against federal court clerks for

violation of his due process rights, dismissal was proper because mere negligent

acts by officials do not give rise to constitutional violations, and at most, Juarez

alleged facts showing negligence. See Starr v. Baca, 652 F.3d 1202, 1206 (9th Cir.

2011) (explaining that “a Bivens action is the federal analog to an action against

state or local officials under [42 U.S.C.] § 1983”); County of Sacramento v. Lewis,

523 U.S. 833, 848-50 (1998) (a negligent act of an official that causes loss of life,

liberty, or property does not state a due process violation).

      To the extent that Juarez alleges a claim against “25 court officers” for

violations of his due process rights in connection with his criminal prosecution,


                                           2                                      13-16669
dismissal was proper because success on the merits of Juarez’s claim would

necessarily imply the invalidity of his conviction or sentence enhancement, and

Juarez failed to allege that his conviction or sentence enhancement has been

invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87, 489 (1994) (precluding

§ 1983 claims which, if successful, “would necessarily imply the invalidity” of an

inmate’s conviction or sentence).

      AFFIRMED.




                                         3                                     13-16669